united_states tax_court william s cook petitioner v commissioner of internal revenue respondent docket no william s cook pro_se robert w dillard for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner's federal_income_tax tax additions to tax_year deficiency sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure big_number the only issues remaining for decision are whether peti- tioner is liable for for the additions to tax under sec_6651 and sec_6654 we hold that he is some of the facts have been stipulated and are so found petitioner resided in indialantic florida at the time the petition was filed at all relevant times petitioner worked as a catastrophe insurance claims adjuster his income from that work depended inter alia upon whether there was bad weather given the nature of petitioner's work it was difficult for him to determine the amount of income that he would earn from year to year petitioner filed his tax_return on or about date petitioner contends that the reason that he filed his return late was because he wanted to make sure that he completed that return accurately and he was concerned that if he filed an inaccurate return he would be penalized petitioner claims that he made estimated_tax payments with respect to the income that he expected to earn for he all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - further contends that one of the reasons why he did not make the appropriate amount of estimated_tax payments for related to certain unresolved tax issues for that were pending before the internal_revenue_service petitioner has the burden to show that he is not liable for the additions to tax under sec_665l1 a and a rule a 290_us_111 sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return the addition_to_tax does not apply if the failure is due to reasonable_cause and not to willful neglect sec_665l1 a petitioner suggested at trial that one of the reasons that he did not timely file his return was because he did not know the amount of his income for as of the time that return was due we find that explanation hard to believe since petitioner is presumably a cash_basis taxpayer who would have known the amount of income that he earned during well before the due_date of his return in any event unavailability of information or records does not necessarily establish reasonable_cause for failure_to_file timely see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir a taxpayer is required to file timely based on the best information available and to file thereafter an amended_return if necessary 79_tc_298 - nothing in the record suggests that petitioner applied for an extension of time to file his return petitioner did not show that as of the due_date of his return he did not have information showing the amount of his income for nor did he establish that he could not have prepared a timely return with a reasonable degree of accuracy based on the informa-- tion available to him as of the due_date of that return on the record before us we find that petitioner has not demonstrated that the failure_to_file timely his return was due to reasonable_cause and not to willful neglect we further find on that record that petitioner is liable for for the addition_to_tax under sec_6651 a sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual the addition_to_tax under sec_6654 is mandatory unless petitioner gualifies under one of the exceptions in sec_6654 see 75_tc_1 peti- tioner claims that he made estimated_tax payments with respect to the income that he expected to earn for and that one of the reasons why he did not make the appropriate amount of estimated_tax payments for that year related to certain unresolved tax issues for that were pending before the internal_revenue_service petitioner does not argue and did not prove that he gualifies under any of the exceptions listed in sec_6654 - - on the instant record we find that petitioner failed to prove that he is not liable for for the addition_to_tax under sec_6654 to reflect the foregoing and the concessions by the parties decision will be entered under rule
